Appeal from a judgment of the Supreme Court (Cerio Jr., J.), entered June 18, 2012 in Chemung County, which dismissed *1030petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Board of Parole denying petitioner’s request for parole release.
Petitioner commenced this CPLR article 78 proceeding challenging a September 2010 determination of the Board of Parole denying his request for parole release. Following various proceedings, including a prior appeal to this Court, Supreme Court dismissed the petition and petitioner filed a notice of appeal. The Attorney General has advised this Court that petitioner reappeared before the Board in November 2012, at which time his request for parole release was again denied. In view of this, the appeal must dismissed as moot (see Matter of Harris v New York State Bd. of Parole, 91 AD3d 1010 [2012]; Matter of Russo v New York State Div. of Parole, 89 AD3d 1305 [2011]).
Peters, P.J., Mercure, Rose, Lahtinen and Egan Jr., JJ, concur. Ordered that the appeal is dismissed, as moot, without costs.